Title: From Abigail Smith Adams to Lucy Cranch Greenleaf, October 1811
From: Adams, Abigail Smith
To: Greenleaf, Lucy Cranch



dear Mrs Greenleaf
Oct. 1811

will you get mr Norten to inform by Letters mr & mrs James Foster of the death of your dear Mother and our request to them to attend the funeral on Saturday—Louissa did write to them the morng that your Father died, but some exception was taken that they were not notified by the Family. mr George Palmer Should be written to, he had not heard of his uncle death till Louissa informd him. mr dexter will carry the Letters. get you a day  if you think proper or do any thing else you may want—had he not better wait for the plates—could you Spair your chaise for him, we have to Send ours various ways to day
your affecly
A A